Order directing a mental and psychiatric examination of the defendant by a physician appointed by the court reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. In our opinion the pleadings and moving affidavit do not present sufficient proper facts to warrant the exercise of the inherent power of the court to order the examination. The bare allegation that defendant was afflicted with acute mental depression and that she knew or had good reason to suspect the presence of said affliction at the time of her marriage does not meet the requirement that proper facts warranting the examination must be presented. (See Lamour v. Lamour, 251 App. Div. 725; 4 Carmody on New York Pleading and Practice, § 1248.) Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.